Citation Nr: 1541850	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-08 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for PTSD from October 15, 2007 to February 6, 2012, and to a disability evaluation in excess of 70 percent thereafter.

2.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to July 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008, January 2012, and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development, including a new VA medical examination.  The action specified in the November 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

2.  The Veteran's PTSD did not, during any period on appeal, result in total occupational and social impairment, due to such symptoms as, for example: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation of 70 percent for PTSD have been met from October 15, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to a disability evaluation in excess of 70 percent for PTSD have not been met during any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2015).  

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015). 

In October 2007, the Veteran was evaluated by a private psychologist, Dr. R.O..  

At that time, the Veteran described symptoms of anhedonia, psychasthenia, and dysphoria.  He reported suicidal ideations throughout the years subsequent to his military service and gesturing was also acknowledged with placement of a loaded weapon to his head.  He complained of sleep difficulties, as well as night-sweats, high psychomotor agitation, and nightmares.  Hypervigilance was also described.  Symptoms of psychological constriction and emotional numbing were reported.  Emotional lability with symptoms of low frustration tolerance, irritability, and anger were described.  The Veteran stated that he has been known to follow offending drivers to confront them.  His confrontations have been exclusively verbal according to his overviews.  He also described a history of interpersonal conflict with spouses and employers.  The Veteran indicated that he is cynical and mistrusting of others and government. He complained that his assignment to the Iraqi-war contributed to his failed first marriage, social adjustment problems, symptoms of irritability and poor financial and vocational adjustments.  His current familial and marital stressors were also attributed to his labile moods.  The Veteran also described poor ability to sustain focus and concentration, and generalized lack of interest in most things.  Although he reported a favorable rapport with his young son, the Veteran also stated that, outside of his immediate family of his wife and child, he has no interests or involvements with others.

The Veteran was diagnosed with PTSD and assigned a GAF score of 56.  

In April 2011, the Veteran was afforded a VA examination.  At that time, the Veteran complained of depressed mood, irritability, angry outbursts, excessive worry, poor motivation, and a need to isolate.  He reported that he feels lethargic most days, with appetite problems and sleep maintenance difficulties.  He feels guilty and on edge, with racing thoughts and difficulty concentrating.  Other than his spouse and children, he has limited social interaction with others, including his extended family.  He reported that he "does not like working" and cannot keep a job.  He stated that he was unemployed and that he spends his days sleeping and watching television.  

The Veteran was observed to be clean and appropriately dressed, and was pleasant and cooperative, but appeared tense.  He was oriented to person, time, and place and his attention was intact.  Thought processes were normal, with no evidence of delusions or hallucinations.  Memory was intact.  His mood was dysphoric, with appropriate affect.  Judgement and insight were intact.  He reported panic attacks once a week.  He denied suicidal and homicidal ideations, as well as obsessive or compulsive rituals.  The Veteran was diagnosed with PTSD and dysthymic disorder.  The examiner indicated that it was not possible to identify which symptoms are associated with which disorder.  A GAF score of 59 was assigned.  The examiner opined that there is no evidence that the Veteran's mental health symptoms are affecting employment.  However, she then noted that he suffers with loss of drive and motivation that is affecting job seeking.  

In February 2012, the Veteran was evaluated by a private psychologist, Dr. W.A..  At that time, he complained of symptoms of anhedonia, emotional detachment, irritability, hypervigilance, sleep disturbances, exaggerated startle response, poor concentration, feelings of worthlessness and guilt, and suicidal ideations.  He described panic attacks approximately once a week.  The Veteran reported verbal outbursts and throwing things, as well as a history of road rage.  The Veteran also reported that he currently has no friends.  He has owned his own landscaping firm since 2004.  

At his evaluation, the Veteran was oriented to time, place, and person.  Speech was normal in manner and content, but was sometimes circumstantial.  His mood was labile and his affect was frequently incongruent.  He also appeared fidgety and easily distracted by external stimuli.  His attention and concentration appeared below normal limits, as did judgment and insight, but memory seemed intact.  The Veteran was diagnosed with PTSD, panic disorder without agoraphobia, and mood disorder not otherwise specified.  A GAF score of 49 was assigned.  

In February 2012, the Veteran was also evaluated again by Dr. R.O..  The Veteran reported that he has remained self-employed for approximately seven years with his lawn maintenance business.  He reported appreciable difficulties in his interaction with coworkers and the general public because of his symptoms of irritability and low frustration tolerance.  Minor transient stressors result in rapid and extreme symptoms of emotional disinhibition.  He also described appreciable symptoms of social anxiety. He has remained married to his current spouse since 2003, but eschews involvement with his siblings and other extended family members because of his impatience and generalized symptoms of psychomotor agitation.  Transient marital discord results from his desire to pursue an insular and reclusive lifestyle.  The Veteran does not engage in recreational activities.  His interests are primarily viewing television programs and managing salt water fish tanks.  He often has difficulty initiating sleep and also reported nightly awakenings and problems returning to sleep because of nightmares.  Night terrors are also referenced, with profuse sweating episodes and feelings of panic without conscious memory of precipitating events.  Sleep is often completed by 3:00 to 4:00 am, and contributes to clouded cognitive functioning and symptoms of emotional lability.  The Veteran also reported continued symptoms of hypervigilance and hyperarousal.  Night flailing has also resulted in his inadvertently striking his wife when reacting to disturbing memories of military trauma.  Intrusive and ruminating suicidal ideations remain evident, although he denied gesturing or attempts by history.  Closed spaces and restrictive social environments, even heavy traffic situations result in appreciable anxiety symptoms.  The Veteran reported that he is often required to excuse himself from restaurants, mall shopping, community exhibits and events, movies, and other environments where prolonged and constructive interactions with the general public are required.  He denied use of illicit drugs and stated that "hard liquor" is now avoided because "it triggers episodes of violence."  The Veteran's prior diagnosis of PTSD was confirmed and a GAF score of 48 was assigned.  

In January 2014, the Veteran was evaluated again by Dr. W.A..  The Veteran reported that he was working approximately ten hour a week at his landscaping firm.  He explained that he does not feel like doing anything and tends to stay at home most of the day sleeping.  He then has difficulty sleeping at night.  He continued to report problems with angry verbal outburst, including instances of road rage, but denied any physical altercations.  

The Veteran was observed to be oriented to time, place, and person.  Speech was quite normal in terms of manner and content.  Form of thought fell within normal limits.  The Veteran's memory appeared intact, but his concentration was below normal limits.  Affect was somewhat blunted, although stable and congruent.  The Veteran described suicidal ideations with plan, but without intent.  The Veteran was again diagnosed with PTSD, panic disorder, and mood disorder.  A GAF score of 44 was assigned.  

Based on the above evidence, the Board finds that entitlement to a disability evaluation of 70 percent is warranted for the entire period on appeal, but a total disability evaluation must be denied.  

The record reflects that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as, for example: suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The Veteran has reported serious symptoms of depression and anxiety that profoundly affect his motivation and concentration.  The Veteran reportedly has no friends and limited social interaction beyond his immediate family.  He has described a history of interpersonal conflict with family and employers, including a history of angry outbursts.  Beyond working on a limited basis managing his own company, the Veteran appears to spend most of his days watching television, caring for his fish, and sleeping.  His overall level of functioning is extremely limited and his long term prognosis, as evaluated by both VA and private providers, is poor.  

However, while the Veteran's service connected psychiatric condition is serious, it has not, during any period on appeal, resulted in total occupational and social impairment, due to such symptoms as, for example: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The Veteran is considered mentally competent and has not been characterized by either VA or private examiners as a danger to himself or others.  Throughout the period on appeal, he has been able to communicate coherently with medical personnel and VA employees.  There is no evidence of grossly impaired thought processes, such as delusions or hallucinations.  Although his social interactions are extremely limited, he has been married since 2003.  Furthermore, although he appears to work on only a part time basis, he has also owned his owned business since 2004.  There is no evidence he has been hospitalized or arrested due to his service connected disability.  Accordingly, entitlement to a 100 percent disability evaluation must be denied.

Finally, the Board has considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected PTSD that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

In conclusion, entitlement to a 70 percent disability evaluation for PTSD is granted for the entire period on appeal, but entitlement to a higher disability evaluation is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a January 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to a disability evaluation of 70 percent for PTSD from October 15, 2007 to February 6, 2012 is granted.  

Entitlement to a disability evaluation in excess of 70 percent for PTSD is denied.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of TDIU was not addressed by the RO, the Board will address whether the Veteran has been entitled to TDIU for any time during the appeal period.  The Board has listed the TDIU issue as a separate claim for administrative purposes. 

In the instant case, it is unclear from the record whether the Veteran is rendered unable to find or maintain substantially gainful employment due to his service connected PTSD during any period on appeal.

At his April 2011 VA examination, he reported that he is unemployed; however, he later told a private psychologist that he has owned his own landscaping business since 2004.  Thus, there is inconsistent evidence concerning whether the Veteran was unemployed during any period on appeal.  

It is also unclear from the record whether the Veteran's business can be considered gainful employment.  The Veteran told a private psychologist in January 2014 that he only works about ten hours each week; however, a March 2006 letter from the Veteran explains that his role in the business is to interact with clients and act in a supervisory role and that he hires laborers to perform the actual landscaping work.  There is insufficient evidence to evaluate whether the Veteran's part time work generates sufficient business to turn a profit.  

The April 2011 VA examiner concluded that the Veteran's PTSD did not affect his employment, but then appears to immediately contradict this statement by noting that the Veteran's condition affects his concentration and motivation which in turn affect his ability to seek employment.

On remand, the Veteran's claims file should be referred to a vocational specialist to address whether it is at least as likely as not that the Veteran's service connected disabilities alone prevent the Veteran from finding or maintaining substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the Veteran's claims folder to a vocational specialist.  

This vocational specialist is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected PTSD renders him unemployable, that is, enable to find or maintain substantially gainful employment.  

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


